DETAILED ACTION
This non-final Office Action is in response to applicants’ preliminary amendment filed on 04/09/2021.  Claims 43-65 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 03/25/2021 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2021, 07/29/2021, and 02/16/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-53, 56, and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites the limitation "the third party public key” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the third party public key” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the third party public key” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the third party public key” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 44-49 and 53 depend upon and inherit the statutory deficiencies of respective claims above and are accordingly rejected under 35 U.S.C. 112(b).
Claim 56 recites the limitation "the first data stream” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the third party public key” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 63 recites the limitation "the third party public key” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the third party public key” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 10,992,461 B2
Claim 65 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of parent U.S. Patent No. 10,992,461 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claim 65 are to be found in parent patent claim 1.  The difference between the application claim and the patent claim lies in the fact that the patent claim includes more elements and is more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the instant application claim 65.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.
Claims Comparison Table

Instant Application:
17/212,312
U.S. Patent No. 10,992,461 B2
(common inventive entity and assignee)



Claim 65:
A method for controlling access to streaming data over an untrusted network, the method comprising:
at an encryption computer system, obtaining from a key generator a first symmetric encryption key stream comprising a first plurality of distinct symmetric encryption keys for encrypting respective sequential portions of a first data stream to create a first symmetrically encrypted data stream comprising sequential portions of encrypted data; obtaining a plurality of public asymmetric encryption keys at the encryption computer system;
generating asymmetrically encrypted key stream data by digitally encrypting by the encryption computer system the first symmetric encryption key stream using each one of the plurality of public asymmetric encryption keys to create respective asymmetrically encrypted first key streams, wherein each of the asymmetrically encrypted first key streams is encrypted with a respective one of the plurality of public asymmetric encryption keys, the asymmetrically encrypted key stream data comprising each of the asymmetrically encrypted first key streams, wherein at least one of the asymmetrically encrypted first key streams corresponds to a subset of only some of the first plurality of distinct symmetric encryption keys of the first symmetric encryption key stream; and 
from the encryption computer system, transmitting the asymmetrically encrypted key stream data over the untrusted network.

Claim 1:
A method for controlling access to streaming data by users over an untrusted network, comprising, at a trusted network zone: a. at the encryption computer system, obtaining from a key generator a first symmetric encryption key stream comprising a first plurality of distinct symmetric encryption keys encrypting respective sequential portions of a first data stream to create a first symmetrically encrypted data stream comprising sequential portions of encrypted data;
b. receiving at least one public asymmetric encryption key from respective remote computer systems over an untrusted network;
c. at the encryption computer system, consulting an electronic access permission directory to determine for each of the at least one public asymmetric encryption key whether it is associated with a permission to access the first data stream;
d. generating asymmetrically encrypted key stream data by digitally encrypting by the encryption computer system the first symmetric encryption key stream using each one of the at least one public asymmetric encryption key to create one or more asymmetrically encrypted first key streams, wherein each respective one of the one or more asymmetrically encrypted first key streams is encrypted with a respective one of the at least one public asymmetric encryption key, the asymmetrically encrypted key stream data comprising each of the one or more asymmetrically encrypted first key streams, wherein for each particular one of the at least one public asymmetric encryption key, the encrypting the symmetric encryption key stream is performed selectively in response to a determination that the particular public asymmetric encryption key is associated with a permission to access the first data stream; and
e. from the encryption computer system, transmitting the asymmetrically encrypted key stream data over the untrusted network.


Allowable Subject Matter
Claims 54, 55, and 57-61 are allowed.
Reasons for Allowance: 
Although, the closest prior art of record Chow et al. (US 20090161869 A1) discloses a “a method for distributing encrypted digital content, in which a digital content is encrypted at a source by using a first public key through a symmetric key encryption mechanism, so as to generate an encrypted digital content; the first public key is also encrypted at the source to generate an encryption key by using a second public key provided by an asymmetric key encryption mechanism from a destination, so that the encryption key may only be decrypted by using a private key from the destination that corresponds to the second public key. Therefore, no matter the encrypted digital content is distributed via secure or insecure routes, the ones who are not at the destination cannot access the digital content” [0006],
Neither Chow nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ independent Claims:
[Claim 54] “the asymmetrically encrypted key stream comprising encrypted therein a subset of only some of the plurality of distinct symmetric encryption keys of the symmetric encryption key stream; decrypting, at the agent station, the asymmetrically encrypted key stream with a private key to derive the subset of only some of the plurality of distinct symmetric encryption keys of the symmetric encryption key stream; decrypting, at the agent station, the symmetrically encrypted data stream using the subset of only some of the plurality of distinct symmetric encryption keys of the symmetric encryption key stream by decrypting at least one sequential portion of the encrypted data with a respective one of the plurality of distinct symmetric encryption keys in the subset to derive at least a portion of the data stream”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Peterson (US 20050081031 A1) is cited for use of symmetric and asymmetric encryption to store and transfer confidential data.
Pelly et al. (US 20050180573 A1) is cited for encrypting data using key pairs to protect media content.
Reddy et al. (US 20060093150 A1) is cited for re-encrypting private keys using new public keys when there is a compromise. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

08.10.2022